


























MANAGEMENT CONSULTING AGREEMENT







This Consulting Agreement (“Agreement”), made and entered into this 22 of
August, 2007, by and between Sanguine Corp. (hereinafter also the “Company” and
“SGNC”), and LKB Partners, LLC. (“Consultant”),




WITNESSETH




WHEREAS, the Company wishes to receive management consulting services from
Consultant and Consultant is willing to provide such consulting services, and
Company and Consultant wish to enter into this Agreement to set forth the terms
and conditions on which services will be provided.




NOW, THEREFORE, the Company and Consultant hereby mutually covenant and agree as
follows:




1. Engagement of Consultant.   Consultant is hereby retained by the Company, and
Consultant hereby accepts such retainment, to act in the full capacity as
General Manager and President for the Company for the compensation and on the
terms and conditions hereinafter expressed. Consultant shall perform such
consulting duties as are set forth herein.




2. Consultant’s Duties.   Consultant will work on behalf of the Company and
oversee all operations thereof, including; running day-to-day business
operations, entering into or negotiating contracts, hiring and firing of
personnel, paying expenses, devising, revising and implementing business,
financing, and marketing strategies, and all other necessary tasks relevant to
the position.  Furthermore, Consultant will be responsible for procuring for the
Company the requisite equity capital to pay current obligations and work to
provide capital for future endeavors.




3. Compensation for Services.   The Company agrees to pay to Consultant the
following fees (collectively, the “Fee”):




(a) On the first day of each month falling within the Term, the sum of $8,000,
and




(b) a total of 3,000,000 common shares of SGNC., of which 500,000 shall be made
free trading through a grant from the Company’s Stock Option Plan to Frank Marra
personally under





--------------------------------------------------------------------------------

a separate Letter Agreement of even date; and




(c) options to purchase up to 9.5 percent of the issued and outstanding shares
of SGNC at a price of $0.06 for a period of two years; provided, however, these
Options, to the extent not exercised prior thereto, shall be void on March 31,
2008, unless the Company shall have raised not less than the sum of $500,000
through the efforts of the Holder or its associates or affiliates or by persons
introduced by the Holder or its associates or affiliates by March 31, 2008, with
no proration of Options in the event all $500,000 is not raised.




4. Term.   The term of this Agreement (the “Term”) shall begin on the date of
this Agreement and expire on the last day of the twenty-forth month following
its executed signature, unless terminated by both parties or by the Board of
Directors with due cause.




5. Termination of Agreement.   Notwithstanding that the Term shall not have been
completed, the Company may terminate this Agreement (a) upon the death of
Consultant, (b) if Consultant should be incapacitated by illness or any other
matter from performing his duties hereunder for a continuous period of sixty
days, or (c) for cause by delivery by the Company to Consultant of notice
specifying such cause.




6. Confidential Information.   Consultant agrees that, during the Term and at
all times after the termination of this Agreement for whatever reason, he will
treat as confidential and maintain in confidence all information relating to the
business of the Company, including without limitation the identity of the
customers and suppliers of the Company, the Company’s arrangements with such
suppliers and customers, and technical data relating to the Company’s products
and services. In addition, Consultant agrees that, without the prior written
approval of the Company, he will not disclose any such information at any time
to any person, corporation, association or other entity except authorized
personnel of the Company or a subsidiary of the Company. Upon the termination of
this Agreement for any reason, Consultant will not take or retain from the
premises of the Company or any subsidiary of the Company any records, files or
other documents, or copies thereof, relating in any way to the business
operations of the Company or any subsidiary of the Company. It is expressly
agreed that the remedy at law for breach of the agreements set forth in this
Section is inadequate and that the Company shall, in addition to any other
available remedies (including, without limitation, the right of offset), be
entitled to injunctive relief to prevent the breach or threatened breach
thereof.




8. Assignability.   The Company shall have the right to assign this Agreement to
any subsidiary of the Company and all covenants and agreements hereunder shall
inure to the benefit of and be enforceable by or against said assigns.
 Likewise, the rights, benefits and obligations of Consultant under this
Agreement are assignable and transferable to any third party, without
limitation.




9. Governing Law; Consent to Jurisdiction.   This Agreement shall be deemed to
have been made under, and shall be construed and interpreted in accordance with,
the laws of the State of California, excluding any conflicts-of-law rule or law
which might refer such construction and interpretation to the laws of another
state, republic or country. The parties hereby submit to the jurisdiction of the
state and federal courts in California and waive any right to which they might
be entitled to submit any dispute hereunder to the courts of another state,
republic or country.





--------------------------------------------------------------------------------




11. Modifications; Waiver.   This Agreement shall not be amended or modified
except by written instrument executed by the Company and Consultant. The failure
of the Company or Consultant to insist upon strict performance of any provision
hereof shall not constitute a waiver of, or estoppel against asserting, the
right to require such performance in the future, nor shall a waiver or estoppel
in any one instance constitute a waiver or estoppel with respect to a later
breach of a similar nature or otherwise.




12. Remedies.   The remedies accorded to the parties by this Agreement are in
addition to, and not in lieu of, all other remedies to which the parties may be
entitled at law or in equity.




13. Inconsistent Obligations.   Consultant represents and warrants that, at the
date of this Agreement, he has no obligations that are inconsistent with those
of this Agreement.




14. Sole Agreement.   All prior negotiations and agreements between the parties
hereto relating to the transactions, employment and services contemplated hereby
are superseded by this Agreement, and there are no representations, warranties,
understandings or agreements with respect to such transactions, employment or
services other than those expressly set forth herein.




15. Severability.   If any of the terms or conditions of this Agreement are held
by any court of competent jurisdiction to be unenforceable or invalid, such
unenforceability or invalidity shall not render unenforceable or invalid the
entire Agreement. Instead, this Agreement shall be construed as if it did not
contain the particular provision or provisions held to be unenforceable or
invalid, the rights and obligations of the parties shall be construed and
enforced accordingly, and this Agreement shall thereupon remain in frill force
and effect.




IN WITNESS WHEREOF, the Company and Consultant have executed this Agreement as
of the day and year first above written.










/s/Frank Marra

LKB Partners, LLC

Frank Marra, Managing Member










Sanguine Corp.




By: /s/T. C. Drees

Tom Drees, President



